IN THE SUPREME COURT OF THE STATE OF DELAWARE

 STEVEN HUGHES,                         §
                                        §
       Defendant Below,                 §   No. 128, 2019
       Appellant,                       §
                                        §   Court Below: Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §   Cr. I.D. No. 0910015443
                                        §
       Plaintiff Below,                 §
       Appellee.                        §
                                        §

                          Submitted: April 5, 2019
                          Decided:   April 15, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.


                                 ORDER

      After consideration of the notice to show cause and the response, it appears to

the Court that:

      (1)    On March 20, 2019, the appellant, Steven Hughes, filed a notice of

appeal from a Superior Court order dated January 31, 2019 and docketed on

February 1, 2019 denying his motion for sentence modification. Under Supreme

Court Rule 6, a timely notice of appeal should have been filed on or before March

4, 2019.
       (2)    A notice of appeal must be timely filed to invoke the Court’s appellate

jurisdiction.1 The jurisdictional defect created by the untimely filing of a notice of

appeal cannot be excused unless the appellant can demonstrate that the delay in filing

is attributable to court-related personnel.2

       (3)    On March 21, 2019, the Clerk issued a notice directing Hughes to show

cause why this appeal should not be dismissed as untimely filed. In response to the

notice to show cause, Hughes attributes the untimeliness of his notice of appeal to

his status as an incarcerated, pro se litigant and his unfamiliarity with the legal

system and the procedures for taking an appeal.

       (4)    Hughes’s response to the notice to show cause does not provide a basis

for excusing the untimely filing of the notice of appeal. A notice of appeal must be

received by the Court within the applicable time period to be effective.3 An

appellant’s pro se, incarcerated status does not excuse a failure to comply strictly

with the jurisdictional requirements of Supreme Court Rule 6.4 Because the record

does not reflect that Hughes’s failure to file a timely notice of appeal is attributable

to court-related personnel, the appeal must be dismissed.



1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
3
  DEL. SUPR. CT. R. 10(a).
4
  Mathis v. State, 2018 WL 3060215 (Del. June 19, 2018) (citing Smith v. State, 47 A.3d 481 (Del.
2012)).



                                               2
     NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                BY THE COURT:


                                /s/ Gary F. Traynor
                                Justice




                                  3